Citation Nr: 1640924	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an initial disability rating in greater than 30 percent disabling from October 15, 2007, and greater than 50 percent disabling from April 21, 2014, for the Veteran's service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which initially denied service connection for PTSD.  Service connection was granted by the RO in December 2008 rating decision; an initial 30 percent rating was granted from October 15, 2007.  A rating decision of August 2014 increased the rating to 50 percent from April 21, 2014.  The Veteran is presumed to seek the maximum available benefit in a claim for an increased rating; the Veteran has not expressed satisfaction with the increased rating, the claim remains on appeal in this case.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

This claim was previously before the Board in March 2014, at which time it was remanded for further evidentiary development.  The required development is complete and the claim is once again before the Board for further appellate consideration.  

As explained in more detail below, the Board has now characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU due to his service-connected PTSD as a component of the current claim for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a statement from the Veteran's representative, received July 1, 2016, it is reported that the Veteran's symptoms have worsened since the last VA examination conducted in September 2016.  While the representative provided no specifics as to how the Veteran's condition has worsened, it was also pointed out that the worsening is evidenced in the VA treatment records.  A remand is required to obtained VA treatment records from September 2014 forward.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The evidence of record reflects that the Veteran continues to receive regular psychiatric care.  The most recent evidence of this treatment dates from April 2014, almost 3 years ago.  As noted, it is alleged that the Veteran's symptoms have worsened since the last VA examination.  The current record is not adequate to rate the Veteran's disabilities.  

Additionally, the record show that the Veteran was fired in April 2014.  The pending claim for an increased rating may therefore affect his eligibility for a total disability rating based on individual unemployability (TDIU).  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim which is being remanded by the Board.  The Veteran is currently ineligible for TDIU on a schedular basis.  However, given that the issue for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claim for increased rating being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA records of evaluation and/or treatment of the Veteran, to include any such records dated since April 2014. Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2. Furnish to the Veteran and his representative a letter asking that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. The letter should specifically explain how to establish entitlement to a TDIU on a schedular and on an extra-schedular basis pursuant to 38 C.F.R. § 4.16.

3. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review. Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's PTSD, to include his ability to secure and follow substantially gainful employment, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


